AGRICULTURAL ASSET PURCHASE AGREEMENT

        THIS AGREEMENT is made and entered into as of this 28th day of
September, 2005, by and between NORTHLAND CRANBERRIES, INC., a Wisconsin
corporation (“Seller”) and VILAS CRANBERRY, LLC, a Wisconsin limited liability
company (“Buyer”).


WITNESSETH:

        WHEREAS, Seller is the owner of a certain cranberry marsh consisting of
approximately 382 acres and certain associated property located in Vilas County,
Wisconsin, Wisconsin (the “Marsh Property”);

        WHEREAS, Buyer desires to purchase, and Seller desires to sell, the
Marsh Property, all on the terms and conditions set forth in this Agreement.

        NOW, THEREFORE, in consideration of the mutual promises of the parties
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, is agreed between the parties as follows:


ARTICLE I


PURCHASE AND SALE OF ASSETS

        Subject to the terms and conditions of this Agreement, on the Closing
Date (as hereinafter defined), Seller shall sell, convey, transfer and assign to
Buyer, and Buyer shall purchase, acquire and accept, all of Seller’s right,
title and interest in the following described assets of Seller, all of which
together shall constitute the Property:

        A.     Seller’s real estate described on Schedule 1.A., together with
all buildings, improvements, dikes, dams, ditches and fixtures situated thereon
and all rights and appurtenances thereto, including without limitation all
mineral, timber, hunting, water and flowage rights of Seller related thereto,
the same being acknowledged and agreed to constitute the Marsh Property;

        B.     Seller’s personal property used exclusively in connection with
operation of the Marsh Property, which personal property is more particularly
described on Schedule 1.B., together with all cranberry vines, beds, bulkheads,
irrigations systems and spares parts owned by Seller and located on the Marsh
Property, the same being acknowledged and agreed to constitute the Personal
Property;

        C.     All growing crops located on the Marsh Property;

        D.     All rights of Seller under the Multi-Peril Crop Insurance Policy
related to the Marsh Property described on Schedule 1.D. (the “MPCI Policy”);

--------------------------------------------------------------------------------

        E.     All rights in, to and under all contracts, agreements,
declarations, or other arrangements relating in any manner to the Little Trout
Lake Cooperative Water Association (the “Association”);

        F.     To the extent assignable, all rights in, to and under that
certain Right of First Refusal by and between John E. McFarland & Sons, Inc. and
Seller dated September 27, 1996 recorded August 11, 1997 in Volume 782, page 86,
Document No. 329191, Vilas County Records (the “McFarland Right of First
Refusal”); and

        G.     All rights in, to and under any Federal Cranberry Marketing Order
(the “Order”) applicable to the Marsh Property.

        Except as otherwise set forth in this Article I, Seller shall not sell,
convey, transfer or assign to Buyer, and Buyer shall not purchase, acquire or
accept, any other property of Seller, including without limitation any cash,
accounts receivable, inventories, corporate books and records, contracts,
investments, computers, software, refunds and deposits. On the Closing Date,
Buyer shall assume and agree to perform all of Seller’s liabilities arising from
and after the Closing Date under (i) the MPCI Policy, including but not limited
to the timely payment of any premiums due and payable after the Closing Date;
(ii) the Permitted Liens (as defined herein); and (iii) all contracts,
agreements, declarations, or other arrangements relating in any manner to the
Trout Lake Water Cooperative Association (collectively the “Assumed
Liabilities”). Except as expressly set forth in herein, Buyer is not assuming
any liabilities of Seller and all such liabilities shall remain the sole
responsibility of Seller.


ARTICLE II


TERMS OF PAYMENT

        The purchase price for the Property (the “Purchase Price”) shall be Four
Million Eight Hundred Thousand Dollars ($4,800,000) and shall be paid by wire
transfer in cash at the closing of this transaction, plus or minus, as the case
may be, the net amount of any prorations determined as of the Closing Date in
accordance with this Agreement.


ARTICLE III


CLOSING

        A.     The closing of this transaction shall occur on September 29,
2005, or such other date as the parties hereto may agree in writing (the
“Closing Date”), and shall occur at the offices of Boles-Wallner Abstract &
Title, Inc., 214 West Grand Avenue, Wisconsin Rapids, WI 54495.

        B.     Seller agrees to execute and deliver at closing a special
warranty deed in customary form conveying the Marsh Property free and clear of
all liens and encumbrances, excepting Permitted Liens. For purposes hereof,
“Permitted Liens” shall mean (i) liens for taxes not yet due and payable;
(ii) zoning, building codes and other land use laws and ordinances regulating
the use or occupancy of the Marsh Property; (iii) easements, covenants,
conditions, restrictions and other similar matters affecting title to the Marsh
Property which do not or would not reasonably be expected to materially impair
the use or occupancy of the Marsh Property for its current uses; (iv) liens and
encumbrances set forth on the Schedule 3.B., and (v) all matters which would be
disclosed by an accurate survey of the Marsh Property which do not or would not
reasonably be expected to materially impair the use or occupancy of the Marsh
Property for its current uses.

2

--------------------------------------------------------------------------------

        C.     Seller further agrees to execute and deliver at closing a bill of
sale assigning and conveying the Personal Property free and clear of all liens
and encumbrances, excepting Permitted Liens applicable to the Personal Property.

        D.     Seller and Buyer agree that Buyer is purchasing only assets from
Seller and that Buyer shall not be responsible for any of Seller’s business
debts or liabilities nor for any wages or benefits to Seller’s employees.

        E.     All expenses associated with the Property, including, without
limitation, expenses for electricity, gas, water, sewer, real property taxes,
personal property taxes, security services, Association dues and fees, and such
other items that are customarily prorated in transactions of this nature shall
be ratably prorated between Buyer and the Seller as of the Closing Date.

        F.     Buyer and Seller shall each execute and deliver at closing a Crop
Purchase Agreement in the form of Exhibit A hereto.

        G.     Buyer agrees to execute and deliver at closing an such
undertakings and instruments of assumption as are reasonably sufficient in the
opinion of Seller to evidence the assumption by Buyer of the Assumed
Liabilities.

        H.     Buyer shall be reimburse Seller at the closing of this
transaction for any premiums related to the MPCI Policy which have been paid by
Seller prior to the Closing Date.


ARTICLE IV


PURCHASE PRICE ALLOCATION

        Buyer and Seller agree to allocate the Purchase Price among the various
assets comprising the Property for all purposes, including financial accounting
and tax purposes, in accordance with the allocation schedule attached hereto as
Schedule 4.


ARTICLE V


TITLE DOCUMENTS

        Seller has furnished and delivered to Buyer for examination a commitment
for an owner’s policy of title insurance, in an amount equal to the Purchase
Price, written by a title insurance company licensed by the State of Wisconsin,
showing title as called for by this Agreement. Any objections to the title must
be raised by Buyer in writing prior to the closing of this transaction,
following which Seller shall have three (3) days in which to elect in writing
whether to cure such objections to Buyer’s reasonable satisfaction. In the event
Seller does not elect to cure such objections or affirmatively elects not to
cure the same, Buyer shall, within three (3) days after the earlier of (a)
receipt of Seller’s written election not to cure such objections or (b)
expiration of the period within which Seller is entitled to make the foregoing
election (in either case, the “Seller’s Election Deadline”), have the option,
exercisable by written notice to Seller, either to (x) terminate this Agreement,
or (y) proceed to closing, taking title to the Property subject to the matters
that Seller has elected not to cure. The foregoing election by Buyer must be
delivered to Seller within three (3) days after Seller’s Election Deadline. The
cost of the title insurance commitment and the title insurance policy issued
with respect thereto, inclusive of full extended coverage (other than the survey
exception), and inclusive of any endorsements issued with respect to title
exceptions that do not constitute Permitted Liens, but exclusive of any other
Buyer-requested endorsements, shall be split equally between the Seller and
Buyer. Any transfer fees payable in connection with the conveyances contemplated
by this Agreement shall be split equally between the Seller and Buyer.

3

--------------------------------------------------------------------------------


ARTICLE VI


BROKER’S FEE

        Neither Buyer nor Seller has employed or retained any broker or finder
in connection with the transactions contemplated by this Agreement and has taken
no action that would give rise to a valid claim against either party for a
brokerage commission, finder’s fee or other like payment. Each party agrees to
indemnify and hold harmless the other party against any loss, expense or
liability for the payment of any such fees or commissions, claimed by or payable
to any broker, finder, or similar agent on the basis of any arrangement or
agreement made by or on behalf of the indemnifying party.


ARTICLE VII


COVENANTS AND REPRESENTATIONS OF SELLER

        A.     Seller agrees it will continue to maintain adequate fire and
hazard insurance with customary coverage endorsements consistent with its
historic practices on all buildings and improvements on the Marsh Property and
on all Personal Property until the closing of this transaction.

        B.     Seller shall bear the risk of loss of any real or personal
property subject to this Agreement occurring between the date hereof and the
closing date unless caused by the negligence or intentional act or omission of
Buyer or any of Buyer’s agents, employees, or contractors, and shall prompt y
notify Buyer that such damage or destruction has occurred and the estimated
extent thereof. In the event that any of the buildings, improvements, machinery
and equipment shall be materially damaged or destroyed by fire or other casualty
not caused by negligent or intentional act or omission of Buyer or any of
Buyer’s agents, employees, or contractors and such damage or destruction has a
material adverse effect upon the normal marsh operations conducted on the Marsh
Property, then unless Seller corrects, repairs or otherwise rectifies such
damage or destruction Buyer may (i) within ten (10) days after receipt of notice
of such damage or destruction terminate this Agreement in writing, or (ii)
require the consummation of this transaction and, in such case, all proceeds of
insurance carried by Seller and all of its claims of every kind arising as a
result of such damage or destruction shall become the property of the Buyer at
the closing.

4

--------------------------------------------------------------------------------

        C.     Seller represents and warrants that the real estate described on
Schedule 1.A. attached hereto contains approximately one hundred eighty-two
(182) acres of cranberry vines.

        D.     Except as set forth on Schedule 7.D., the Property is not in
violation of any federal, state, or local law, ordinance or regulation relating
to industrial hygiene or to the environmental conditions on, under or about the
Property or the improvements, including, but not limited to, soil and ground
water conditions.

        E.     Except as set forth on Schedule 7.E., Seller warrants it has not
violated any environmental law now in existence with respect to the Property and
represents that the Property does not:

    1.        contain any facility that is subject to the reporting under
Section 312 of the Federal Emergency Response and Community Right to Know Act of
1986 (that is, which requires the submittal of emergency hazardous chemical
inventory forms as a facility subject to OSHA Hazardous Communication standard,
i.e. to prepare and have available material safety data sheet for hazardous
chemicals where employees may be exposed to such chemicals in their work place);
and


    2.        have underground storage tanks which require registration with the
appropriate Wisconsin agency, except to the extent such registration has
previously been undertaken.


        F.     Hazardous Materials. (1) Except as set forth on Schedule 7.F.,
during the time in which Seller has owned the Marsh Property, neither Seller
nor, to the best of Seller’s knowledge, any third party has used, generated,
manufactured, stored, released, or disposed of on, under, or about the Marsh
Property or transported to or from the Marsh Property any flammable, explosive,
radioactive materials, hazardous wastes, toxic substances, or related matters
(“Hazardous Materials”), except in conformity with the requirements of any and
all applicable laws, rules, regulations and ordinances regulating or governing
the handling and disposal thereof. For the purpose of this Article VII,
Hazardous Materials shall include, but not be limited to, substances such as
friable asbestos or those defined as “hazardous substances”, “hazardous
materials,” or “toxic substances” in the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, 42 U.S.C. Section 9601, et
seq.; the Hazardous Materials Transportation Act, 42 U.S.C. Section 1801, et
seq., the Resource Conservation and Recovery Act, 42 U.S.C. Section 6901, et
seq.; and in the regulations adopted and publications promulgated pursuant to
said laws and any amendments thereto. (2) Except as set forth on Schedule 7.F.,
to the best of Seller’s knowledge, there are not Hazardous Materials stored,
released, or disposed of (a) on, under, or about the Marsh Property, except in
conformity with the requirements of any and all applicable laws, rules,
regulations and ordinances regulating or governing the handling and disposal
thereof, or (b) on, under, or about adjacent properties, in such a manner that
their migration to the Marsh Property appears reasonably likely.

5

--------------------------------------------------------------------------------

        G.     Zoning Laws; Permits. Except as set forth on Schedule 7.G., to
the best of the knowledge of Seller, no zoning, building, or similar law or
ordinance is violated by the maintenance, operation, or use of the Property.
Seller has received no written notice of any change contemplated in any
applicable laws, ordinances, or restriction, or any judicial or administrative
action, or any action by adjacent landowners, or natural or artificial
conditions upon the Property which would prevent, impede, limit, or render more
costly in any material way Buyer’s use of the Property consistent with the
historic usage thereof. To the best of the knowledge of Seller, all approvals
and permits necessary for the operation of the Property consistent with the
historic usage thereof have been obtained, are in full force and effect, and are
transferable to Buyer without consent or approval of any third party or
governmental entity, and Seller will transfer and assign all such permits to
Buyer at the closing.

        H.     Water Rights. At present and, to the best of Seller’s knowledge,
as of the Closing Date, the quality, quantity, adequacy, availability,
reliability, and transferability of surface and well water or water rights for
the Marsh Property or the eligibility of the Marsh Property or the Buyer to
receive and manipulate water from sources historically serving the Marsh
Property is permitted and sufficient to meet the current farm operation of
Seller.

        I.     Eminent Domain. There are no condemnation or eminent domain
proceedings pending or, to the best of Seller’s knowledge, contemplated against
the Property or any part thereof, and Seller has received no written notice of
the desire of any public authority or other entity to take or use the Property
or any part thereof.

        J.     Lawsuits. There are no pending, or to Seller’s knowledge
threatened, suits or legal proceedings by any party against or affecting Seller
or any part of the Property which: (1) do or would adversely affect title to the
Property or any part thereof, (2) do or would prohibit or make unlawful the
consummation of the transactions contemplated by this Agreement, or render
Seller unable to consummate the same, or (3) do or would prevent, impeded, limit
or render more costly in any material way Buyer’s continued use of the Property
consistent with the historic usage thereof.

        K.     Leases. Except as set forth on Schedule 7.K., there will be no
leases or use occupancy agreements for the Property or any part thereof which
will survive the closing, unless accepted by Buyer.

        L.     Service Contracts. Except as set forth on Schedule 7.L., there
will be no service contracts or signed contracts or use agreements benefiting
the Property which will survive the closing, unless accepted by Buyer.

        M.     Equipment. All Personal Property described in Schedule 1.B. is
owned by Seller and will be conveyed to Buyer, free and clear of all liens and
encumbrances, by bill of sale at the closing.

        N.     Authority. The party executing this Agreement on behalf of Seller
has full right, title, and authority to so execute this Agreement. Any and all
documents required to consummate the transactions contemplated herein will be
duly authorized and executed on behalf of Seller.

6

--------------------------------------------------------------------------------

        O.     Mechanic’s or Other Liens. Seller covenants that any work done on
or materials supplied to the Marsh Property or the Personal Property prior to
closing, that could result in a mechanic’s, construction, materialmen’s or other
similar lien, will be paid for in full prior to closing.

        P.     To the best of Seller’s knowledge, the currently growing crop on
the Marsh Property has not been and as of the Closing Date will not have been
subjected to any pesticide, fungicide or other agricultural chemical application
or other cultivation practices inconsistent with any applicable laws and
regulations. To the best of Seller’s knowledge, the currently growing crop may
be sold pursuant to the Crop Purchase Agreement in accordance with the Order and
is not subject to any governmental allotment, restriction, quota or market order
that would restrict its sale to Seller in accordance with the Crop Purchase
Agreement, attached as Exhibit A.

        All of Seller’s representations in this Agreement and the foregoing
warranties shall be true and correct on and as of the Closing Date. Seller
hereby agrees to indemnify and hold harmless Buyer against any and all
liability, including reasonable attorneys’ fees, resulting from a breach of any
of the representations and warranties appearing in this Agreement, provided,
however, that (i) Buyer shall not be entitled to indemnification for breach of a
representation or warranty unless the aggregate of the Seller’s indemnification
obligations to Buyer under this Agreement exceed an amount equal to one and
one-half percent (1.5%) of the Purchase Price, but in such event the Buyer shall
be entitled to indemnification only to the extent such indemnification
obligations exceed an amount equal to one and one-half percent (1.5%) of the
Purchase Price for all breaches of representations and/or warranties hereunder,
(ii) Seller’s indemnification obligation hereunder, and its liability for breach
of any representations or warranties contained in this Agreement, shall in no
event be greater than an amount equal to the Purchase Price, (iii) in the event
Seller’s indemnification obligations to Buyer exceed an amount equal to
twenty-five percent (25%) of the Purchase Price, Seller shall have the right and
option, but not the obligation, to reacquire the Property at a purchase price
equal to the Purchase Price, less an amount equal to any payments previously
made by Seller to Buyer pursuant to the provisions of this paragraph, and upon
terms and conditions substantially in accordance with the terms of this
Agreement, which reacquisition by Seller will constitute Buyer’s sole right to
receive any payment or other financial accommodation from Seller under such
circumstances, and (iv) Seller shall have no indemnification obligation
hereunder, and no liability to Buyer whatsoever, for the breach of any
representation or warranty contained in this Agreement to the extent such breach
relates to or is based on facts and circumstances known by Robert P. Winter
(“Winter”) but not disclosed in writing by Winter to an officer or director of
Seller on or before September 21, 2005 (collectively, the “Indemnity
Limitations”).

        All of the representations and warranties set forth herein shall survive
the closing of this transaction and continue for a period one year following the
date of closing, all such representations and warranties, and Buyer’s right to
make claims or to seek indemnification with respect to breaches thereof,
expiring at 11:59 p.m. on the day prior to the one-year anniversary of the date
of closing.

        Prior to the conveyance of the Property, Buyer shall not, by entering
into this Agreement or otherwise, acquire or assume any liability in respect to
the Property; and Seller hereby indemnifies and agrees to hold Buyer harmless
from any such liability, subject to the Indemnity Limitations and except as
otherwise set forth in Article I hereof.

7

--------------------------------------------------------------------------------

        Notwithstanding anything in this Agreement to the contrary, if Seller
provides Buyer with so-called “buyers insurance” reasonably acceptable to Buyer
that, in the reasonable discretion of Buyer, provides Buyer with protection
covering the Seller’s indemnity obligations with respect to breaches of the
Seller’s representations and warranties substantially the same as the protection
provided to Buyer hereunder, the parties hereto agree to amend this Agreement
such that the Buyer shall not be entitled to any indemnification of any kind as
a result of the Seller’s breach of its representations and warranties contained
herein, and all representations and warranties of the Seller in this Agreement
or in any other agreement or instrument contemplated hereby shall be deemed to
have terminated as of the closing.

        Q.    Operate in the Ordinary Course. From the date hereof until the
Closing Date, Seller shall use its commercially reasonable efforts to operate,
in all material respects, the Marsh Property in the ordinary course of business
and substantially in the same manner as previously conducted.


ARTICLE VIII


DISPOSITION OF EARNEST MONEY DEPOSIT

Intentionally Omitted.


ARTICLE IX


MISCELLANEOUS AGREEMENTS

        A.     This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.

        B.     Each party agrees to do all things and take all actions, execute
and deliver all such other documents and instruments which shall be reasonably
requested to carry out the provisions of this Agreement. Execution of documents
in duplicate or by facsimile signature shall be the same as execution of the
original documents.

        C.     Any notices hereunder shall be in writing and shall be given by
registered or certified mail, facsimile message, or Federal Express or other
nationally recognized overnight delivery service. Any notice shall be deemed
given upon the earlier of the date when received at, or the fifth day after the
date when sent by registered or certified mail or the day after the date when
sent by Federal Express or facsimile to, the address or facsimile number set
forth below, unless such address or facsimile number is changed by written
notice to the other parties in accordance with this Agreement:

  Seller: Northland Cranberries, Inc.
2321 West Grand Avenue
Wisconsin Rapids, WI 54495-8020
Attention:   John Swendrowski
Facsimile:   (715) 422-6844


8

--------------------------------------------------------------------------------

  With a copy to:


  Northland Cranberries, Inc.
2930 Industrial Street
Wisconsin Rapids, WI 54495-8020
Attention:   Kenneth Iwinski
Facsimile:   (715) 422-6897


  Buyer: Vilas Cranberry, LLC
c/o Ron Kuehn
DeWitt Ross & Stevens
Two East Mifflin Street, Suite 600
Madison, WI 53703-2865
Facsimile:    (608) 252-9243


        D.     Each party to this Agreement shall pay its own costs and expenses
relating to the transaction including, but not limited to, all attorneys’ fees.

        E.     This Agreement is made under and shall be construed in accordance
with the laws of the State of Wisconsin without regard to principles of
conflicts of law. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ALL RIGHT TO A
TRIAL BY JURY IN ANY SUIT, ACTION OR OTHER PROCEEDING INSTITUTED BY OR AGAINST
SUCH PARTY IN RESPECT OF ITS, HIS OR HER OBLIGATIONS HEREUNDER OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

        F.     This Agreement, together with the Crop Purchase Agreement
attached as Exhibit A hereto, represents the entire Agreement of the parties
with respect to the property subject hereto, any and all agreements entered into
prior hereto are revoked and superseded by this Agreement, and no
representations, warranties, inducements or other agreements have been made by
any of the parties except as expressly set forth herein and in the Crop Purchase
Agreement. This Agreement may not be changed, modified or rescinded except in
writing signed by the parties hereto and any attempt at oral modification of
this Agreement shall be void and have no effect.

        G.     No Representations. BUYER SPECIFICALLY ACKNOWLEDGES AND AGREES
THAT 1. EXCEPT AS EXPRESSLY SET FORTH HEREIN, SELLER IS TRANSFERRING THE
PROPERTY “AS IS, WHERE IS AND WITH ALL FAULTS” AND 2. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES OF SELLER EXPRESSLY SET FORTH HEREIN, NEITHER
SELLER NOR ANY OTHER PERSON IS MAKING, AND BUYER IS NOT RELYING ON, ANY
REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER, WHETHER ORAL OR WRITTEN,
EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, AS TO ANY MATTER CONCERNING ANY OF
THE PROPERTY, THE MARSH PROPERTY, THE PERSONAL PROPERTY OR THE TRANSACTIONS
CONTEMPLATED HEREBY, OR THE ACCURACY OR COMPLETENESS OF ANY INFORMATION PROVIDED
TO BUYER BY SELLER OR ANY OTHER PERSON OR OTHERWISE OBTAINED BY BUYER CONCERNING
ANY OF THE PROPERTY, THE MARSH PROPERTY, THE PERSONAL PROPERTY OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

9

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Agreement the day and
year first above written.

BUYER:
  VILAS CRANBERRY, LLC

  By:  /s/ Robert P. Winter         Robert P. Winter         Manager

  By:  /s/ Ronald W. Kuehn         Ronald W. Kuehn         Manager
  SELLER:
  NORTHLAND CRANBERRIES, INC.

  By:  /s/ John Swendrowski         John Swendrowski         Chairman and CEO







10